  Case 18-80560      Doc 34       Filed 11/16/18 Entered 11/16/18 13:41:05           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: KEITH D. OSLUND                       §       Case No. 18-80560
       ALEXIS T. DOUGLAS                     §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/16/2018.

       2) The plan was confirmed on 06/21/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018, 08/23/2018.

       5) The case was dismissed on 08/23/2018.

       6) Number of months from filing or conversion to last payment: 1.

       7) Number of months case was pending: 7.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80560      Doc 34       Filed 11/16/18 Entered 11/16/18 13:41:05         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)              $ 845.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                         $ 820.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                     $ 0.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                          $ 76.05
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                      $ 76.05

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00    4,000.00       4,000.00       0.00        0.00
NISSAN MOTOR ACCEPTANCE             Sec     29,852.00   30,024.98      30,024.98       3.33      740.62
INTERNAL REVENUE SERVICE            Pri      1,900.00        0.00           0.00       0.00        0.00
SPEEDY RAPID CASH                   Uns        353.00      352.63         352.63       0.00        0.00
ALPINE BANK                         Uns        200.00         NA             NA        0.00        0.00
BNQTFIN                             Uns        391.00         NA             NA        0.00        0.00
CHECK INTO CASH                     Uns        500.00         NA             NA        0.00        0.00
SPRINT CORP                         Uns      1,453.00    1,453.82       1,453.82       0.00        0.00
CREDIT ONE BANK                     Uns          0.00         NA             NA        0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        539.00      539.36         539.36       0.00        0.00
FIRST PREMIER BANK                  Uns        421.00         NA             NA        0.00        0.00
H&R BLOCK BANK                      Uns        653.00      464.82         464.82       0.00        0.00
MID AMERICA BK/TOTAL C              Uns        425.00      425.98         425.98       0.00        0.00
PORTFOLIO RECOVERY                  Uns        466.00      465.58         465.58       0.00        0.00
TASTE OF HOME                       Uns         10.00         NA             NA        0.00        0.00
THE CASH STORE                      Uns        500.00         NA             NA        0.00        0.00
VERIZON BY AMERICAN                 Uns      1,495.00    1,467.06       1,467.06       0.00        0.00
PORTFOLIO RECOVERY                  Uns          0.00      384.19         384.19       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80560      Doc 34       Filed 11/16/18 Entered 11/16/18 13:41:05    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
PORTFOLIO RECOVERY                  Uns          0.00     412.29     412.29       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00     412.29       0.00       0.00       0.00
VERIZON BY AMERICAN                 Uns          0.00     223.62     223.62       0.00       0.00
SPRINT CORP                         Uns          0.00   1,978.88   1,978.88       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00     663.44     663.44       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80560      Doc 34       Filed 11/16/18 Entered 11/16/18 13:41:05    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 30,024.98           $ 3.33          $ 740.62
      All Other Secured                              $ 0.00          $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 30,024.98           $ 3.33          $ 740.62

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 8,831.67           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                  $ 76.05
       Disbursements to Creditors                 $ 743.95

TOTAL DISBURSEMENTS:                                               $ 820.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80560        Doc 34      Filed 11/16/18 Entered 11/16/18 13:41:05               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
